Citation Nr: 0019489	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  94-24 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for macular 
degeneration, cause undetermined, of the left eye, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to August 
1962.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In May 1999, the Board remanded this case to the RO in 
order to fulfill the veteran's request for a hearing before 
the Board.  A hearing was scheduled on June 13, 2000.  The 
veteran was notified of this hearing in May 2000.  The 
veteran failed to attend.  Accordingly, the Board will 
proceed with the adjudication of the case at this time. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right eye disorder is not meritorious on its own or capable 
of substantiation.

2.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim of 
entitlement to an increased evaluation for macular 
degeneration of the left eye and all available, relevant 
evidence necessary for an equitable disposition of the appeal 
on this issue has been obtained by the RO.  

3.  A slight temporal pallor that is secondary to a dense 
left macular scar currently manifests the service-connected 
left eye disability.  Traumatic maculopathy in the left eye, 
status post cryotherapy for a retinal hole in the left eye, 
is found.  The veteran's nonservice-connected right eye has 
correctable vision to 20/20.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right eye disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 30 percent for the 
service-connected macular degeneration of the left eye have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.75, 4.84(a), Diagnostic 
Codes 6067 to 6070 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal that in March 1961, while the 
veteran was on guard duty and rubbing his right eye he 
noticed that he could not see out of his left eye.  
Difficulties with the service-connected left eye disability 
were noted.  However, no disability to the right eye was 
indicated at that time.  Service medical records fail to 
indicate a disability associated with the right eye.  At his 
discharge evaluation in June 1962, the service-connected left 
eye disability was noted.  However, the right eye vision was 
found to be 20/20.  The veteran was discharged from active 
service in August 1962.

In a January 1963 VA examination, no reference was made to a 
right eye disorder.  The veteran's vision in the right eye 
was found to be 20/20.  Blindness in the left eye, was with 
an ability to "hardly distinguish light from darkness" was 
reported.  The veteran did not file a claim for service 
connection for a disability associated with the right eye at 
this time.  

In a February 1963 rating determination, service connection 
was awarded for macular degeneration, cause undetermined, of 
the left eye.  Entitlement to special monthly compensation on 
account of blindness of one eye was also found.  The veteran 
was awarded a 30 percent evaluation. 

The veteran underwent sporadic treatment for his service-
connected left eye disability.  In September 1986, the 
veteran was hospitalized for a scleral buckle of the left 
eye.  His visual acuity (preoperative) was 20/20 in the right 
eye.  He had the ability to count fingers with the left eye.  
Fields in the right eye were found to be normal.  The left 
eye had a central scotoma corresponding to his macular scar.  
Funduscopic examination of the right eye was unremarkable.  
Funduscopic examination of the left eye revealed a shallow 
retinal detachment in the superior nasal quadrant.  No 
obvious holes were noted.  The veteran underwent a sclera 
buckling procedure in September 1986, without complications.  

In November 1988, the veteran requested a reevaluation of his 
service-connected disability.  He made no reference to a 
claim of service connection for a right eye disability.  
Additional treatment records were obtained, indicating 
corrected 20/20 vision in the right eye.  

In a VA evaluation of December 1992, it was noted that the 
veteran's visual acuity with correction was 20/20 in the 
right eye.  The veteran at this time reported a glare in his 
right eye.  Examination at that time revealed that there was 
no significant irregular astigmatism in the right eye.  
Cataract surgery was deferred at this time because of his 
monocular status and his 20/20 visual acuity.  He was 
recommended to wear sunglasses in bright light.  

In the substantive appeal of April 1993, the veteran 
requested that the RO secure all outpatient treatment records 
from the VA Medical Center (VAMC) in Houston, Texas, from 
January 1992 to the present.  These medical records have been 
obtained.  They note sporadic treatment of the veteran's 
vision.  However, no health care provider associates the 
right eye disorder either with the veteran's active service 
or his service-connected left eye disability. 

A hearing was held before a hearing officer at the RO in July 
1993.  At this time, the veteran indicated he was seeking 
service connection for a right eye cataract.  The veteran 
noted only light perception in the left eye.  He reported the 
ability to count fingers in his left eye from approximately 
three feet.  He also noted a difficulty with his field of 
vision.  The hearing officer asked the veteran to indicate 
his reasoning regarding why he believed this cataract was due 
to service.  The veteran responded that he did not know.  No 
injury to the right eye during his active service was 
indicated.  

In a June 1997 visual evaluation, it was noted that the 
veteran had a complaint of decreased visual field in his 
right eye for many years.  It was reported that he could not 
see anything in the periphery of his vision.  He also noted a 
constant blinking in both eyes for 34 years.  The examiner 
reviewed the medical evidence of record and noted that the 
veteran had a nonorganic visual field constriction of the 
right eye.  Visual acuity of the right eye was found to be 
20/20 and his near vision was found to be at J1.  He had a + 
3 reaction to light and a + 3 reaction to near in the right 
eye.  He has a + 1 reaction to light and a + 1 reaction to 
near in the left eye with evidence of an afferent pupillary 
defect in the left eye.  External examination was within 
normal limits, with no evidence of blepharospasm on 
examination.  Goldman visual field examination revealed some 
mild constriction of the right visual field.  Slit lamp 
examination was within normal limits on both eyes.  There was 
a trace of nuclear sclerosis in the right eye.  Maculae, 
vessels and periphery were within normal limits. 

The examiner reported that the veteran had secondary optic 
atrophy on the left side.  Nonorganic visual field loss in 
the right eye with a completely normal eye examination was 
also reported.  At no time did the examiner associate the 
right eye difficulties with the veteran's active service or 
the left eye disability. 

The veteran's representative prepared written argument in 
August 1998.  As noted above, in May 1999, the Board remanded 
this case to the RO in order to allow the veteran a hearing 
before the Board.  The Board had obtained this request for a 
hearing in May 1999.  However, at the hearing scheduled for 
June 13, 2000, the veteran failed to attend.  Accordingly, 
the Board will proceed with the adjudication of the veteran's 
claims. 

II.  Entitlement to Service Connection for a Right Eye 
Disorder

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates difficulties with the 
veteran's right eye.  However, with regard to the second 
prong of the Caluza analysis, the Board must find that 
service medical records do not indicate any disability 
associated with the right eye.  The veteran himself failed to 
note a difficulty with the right eye either during service or 
immediately following his discharge from active service. 

With respect to the third prong of the Caluza analysis, there 
is no competent medical evidence to associate the veteran's 
current right eye disability with either his active service 
or his service-connected left eye disability.  A review of 
the medical evidence of record fails to indicate any health 
care provider who has associated the right eye condition with 
either his active service or his left eye disorder.  The 
veteran himself, when asked why he believed he should be 
service connected for his right eye disability, indicated 
that he did not know.

In Chelte v. Brown, 10 Vet. App. 269, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link in service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there was no competent evidence 
to associate the veteran's right eye disorder with either his 
active service or his service-connected disability.  
Accordingly, the Board must find the claim to be not well 
grounded as a matter of law.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).   However, 
neither the Board nor the RO is on notice of the existence of 
any evidence, which exists, that, if true, would make the 
veteran's claim for service connection plausible.  
Accordingly, the claim is denied.  

III.  Entitlement to an Increased Evaluation for the 
Service-Connected Left Eye Disability

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the claim of entitlement to an 
increased evaluation for his left eye disability is well 
grounded under the meaning of 38 U.S.C.A. § 5107(a).  

In making this determination, the Board must find that the VA 
has fulfilled the duty to assist the veteran as required by 
statute.  The veteran has undergone several VA evaluations 
and the RO has obtained records pertinent to the veteran's 
disability including, but not limited to, those cited by the 
veteran within his substantive appeal.  Accordingly, the 
Board may proceed with the adjudication of the claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  In this regard, it is 
important to note that the veteran has been awarded special 
monthly compensation for loss of one eye.  Consequently, this 
issue is not before the Board. 

38 C.F.R. § 4.84(a), Diagnostic Code 6070 (1999) provides a 
30 percent evaluation when the veteran is blind in one eye 
(having only light perception) and the other eye has vision 
of 20/40.  A 40 percent evaluation is warranted with 
blindness in one eye (having only light perception) with 
20/50 vision in the other eye.  38 C.F.R. § 4.84(a), 
Diagnostic Code 6069.  In this case, the VA examinations do 
not indicate that the nonservice-connected right eye vision 
provides a basis to warrant a 40 percent evaluation under 
Diagnostic Code 6069.  Corrected vision is 20/20 in the right 
eye.  Evaluating the eyesight based on uncorrected vision 
would not support a 40 percent evaluation under Diagnostic 
Code 6069.  In fact, without considering the veteran's 
difficulties associated with his right eye, the current 30 
percent evaluation would be difficult to justify under the 
requirements of Diagnostic Code 6070.  

Under 38 C.F.R. § 4.84(a), Diagnostic Code 6066, a veteran is 
entitled to a 40 percent evaluation with anatomical loss of 
one eye and 20/40 vision in the other.  In this case, the 
veteran does not have anatomical loss of the left eye.  The 
veteran reports light perception in the left eye.  
Consequently, an evaluation under Diagnostic Code 6066 is not 
warranted.  In rating this disability, the Board must note 
that the Rating Schedule mandates that the best distance 
vision obtainable after best correction by glasses will be 
the basis of the rating, except in cases of keratoconus 
(which is not found in this case) in which contact lenses are 
medically required.  See 38 C.F.R. § 4.75 (1999).  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record for the service connected disability.  38 C.F.R. 
§ 3.321(b)(1) applies when the rating schedule is inadequate 
to compensate for the average impairment of earning capacity 
for a particular disability.  However, based on the veteran's 
statements and the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the recent 
evaluations of the veteran's vision, which the Board finds to 
be highly probative, there is no evidence which the to 
indicate that the disability at issue impair earning capacity 
by requiring frequent hospitalization or interferes with 
employment in ways not contemplated by the rating criteria. 

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

In this case, while this is not an issue of an initially 
assigned disability evaluation, the Board has considered 
whether there is evidence that supports the veteran's claim 
at different stages of time during the appeal period.  See 
Fenderson v. West, 12 Vet App. 119, 126 (1999).  However, the 
most probative evidence supports a conclusion that there has 
been no actual variance in the severity of the 
service-connected disability during the appeal period since 
the veteran initially filed his claim.  Accordingly, the 
Board does not find evidence that the disability evaluation 
should be increased for any separate period based on the 
facts found during the appeal period.  The evidence of record 
from the date the veteran filed his claim to the present 
supports the conclusion that he is entitled to no more 
compensation than he is currently receiving for this 
disability.  Accordingly, the claim is denied.  



ORDER

Entitlement to service connection for a right eye disorder is 
denied. 

Entitlement to an increased evaluation for macular 
degeneration, cause undetermined, of the left eye is denied. 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

